Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Applicants’ amendments and remarks, submitted December 22, 2021 were received.
Amended claims 147-167, 169 and 172, filed December 22, 2021, are pending and have been fully considered. Claims 1-146, 168, 170 and 171 have been canceled.
The text of those sections of Title 35 U.S. Code is not included in this action but can be found in prior Office actions.
Allowable Subject Matter
Claims 147-167, 169 and 172 are allowed.  
The present invention is allowable over the applied prior art of record, the references cited in the submitted Information Statement Disclosure and cited on the PTO-892 because the teachings of the references taken as a whole do not show or render obvious over the combination set forth, including a method of recovering an oil composition comprising the steps of: fermenting a starch composition to form a fermented product comprising an oil fraction and a first aqueous portion; removing moisture from the fermented product to form a concentrated fermented product; separating the concentrated fermented product into an oil fraction emulsion phase and a first aqueous portion by applying a first centrifugal force, wherein the oil fraction emulsion phase comprises the oil composition and includes 20 to 70% oil and wherein the first aqueous portion includes up to 10 % oil; treating the oil fraction emulsion phase to separate the oil composition from the emulsion forming a mixture; separating the mixture into the oil composition and a second aqueous portion by applying a second centrifugal force, wherein the 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOSHA D HINES whose telephone number is (571)270-5551.  The examiner can normally be reached on Monday thru Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 



/Latosha Hines/Primary Examiner, Art Unit 1771